Case 3:18-cv-01895-RJD Document 137 Filed 05/04/21 Page 1 of 11 Page ID #2223




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ILLINOIS

JOHNNY C. PARKER,                                       )
                                                        )
        Plaintiff,                                      )
                                                        )
        v.                                              )               Case No. 18-cv-1895-RJD
                                                        )
DR. STEPHEN RITZ and WEXFORD                            )
HEALTH SOURCES, INC.,                                   )
                                                        )
        Defendant.                                      )


                                                     ORDER

DALY, Magistrate Judge:

        Plaintiff Johnny C. Parker filed this action pursuant to 42 USC §1983, alleging

Defendants Wexford Health Sources, Inc. (“Wexford”)1 and Dr. Stephen Ritz violated his Eighth

Amendment rights while he was incarcerated at Menard Correctional Center. 2                             Plaintiff’s

Complaint was screened pursuant to 28 U.S.C. 1915A and he proceeded on one Eighth

Amendment claim against Defendants for their alleged deliberate indifference to a cyst on

Plaintiff’s right testicle. This matter is now before the Court on the Motion for Summary

Judgment filed by Defendants Wexford Health Sources, Inc. (“Wexford”) and Dr. Stephen Ritz

(Docs. 114 and 120).3 As explained further, Defendants’ Motion is DENIED.

                                             Factual Background

        On January 16, 2016, Plaintiff reported to a nurse at Menard Correctional Center



1
  Wexford contracts with the Illinois Department of Corrections to provide medical care to inmates.
2
  Approximately nine months after Plaintiff filed suit, he transferred from Menard Correctional Center to Lake County
Jail (Doc. 57).

                                                  Page 1 of 11
Case 3:18-cv-01895-RJD Document 137 Filed 05/04/21 Page 2 of 11 Page ID #2224




(“Menard”) that he had a painful knot on his right testicle (Doc. 115-1, p. 17).4 According to the

nurse’s note, Plaintiff reported that the pain started in 2008 and Plaintiff described it as “throbbing”

and “constant” (Id.). The nurse referred Plaintiff to an MD and gave him Ibuprofen (Id.).

Plaintiff saw Dr. John Trost on February 3, 2016 (Id., p. 19). Dr. Trost prescribed Ibuprofen for

Plaintiff’s pain and referred Plaintiff to collegial review for an ultrasound (Id.).5 Plaintiff received

approval for the ultrasound, which was performed on February 19, 2016 (Id., p. 20). The

radiologist’s impression was “a 1.4 cm right epididymal head cyst.” (Id., p. 155).

         Following the February 2016 ultrasound, Plaintiff did not seek treatment for the cyst until

October 11, 2016 when he reported to a nurse that he had stabbing, constant pain in his right testicle

(Id., p. 29). Three days later, a nurse practitioner saw Plaintiff and made a referral to collegial

review for a urology consultation (Id., p. 30). According to the nurse practitioner’s note, Plaintiff

reported that his pain increased in the previous three months, sometimes impeding his urine stream

(Id.).   Dr. Ritz denied the urology consultation request. (Id., p. 31).                       Plaintiff’s alternative

treatment plan included antibiotics and a urinalysis. (Id., p. 99).

         In January 2017, Plaintiff requested a follow-up appointment for his cyst (Id., p. 38).

Plaintiff saw a nurse practitioner who noted “f/u with Dr. Trost-regarding ? testicular cyst” (Id., p.

39). On February 8, 2017, Plaintiff saw Dr. Trost and reported the testicular cyst caused him

anxiety and discomfort (Id., p. 44). Dr. Trost presented Plaintiff’s case to collegial for a urology

consult (Id., p. 45). Dr. Ritz denied the referral (Id.). After a repeat ultrasound, Plaintiff’s case

could be presented again to collegial if the ultrasound results were positive “or at Dr. Trost’s


4
  It appears that the nurse wrote “1/16/15” on this record, but the parties all agree that these events occurred on January
16, 2016 (Doc. 120, p. 2, ¶1; Doc. 117, p.2).
5
  The “collegial review” process involves the inmate’s treating physician submitting a request for an inmate to receive
certain treatment for which approval is needed before the physician can order it (Doc. 115-3, p. 41).
                                                    Page 2 of 11
Case 3:18-cv-01895-RJD Document 137 Filed 05/04/21 Page 3 of 11 Page ID #2225




discretion” (Id., p. 100).

        On March 29, 2017, Plaintiff reported to health care staff that his testicular pain restricted

his ability to lie down in certain positions (Id., p. 46). Dr. Mohammed Siddiqui saw Plaintiff on

April 3, 2017 and noted “painful (right) testicular mass…had previous ultrasound…referral to

urology (testicular lesion)” (Id., p. 47). The next day, Plaintiff underwent a repeat ultrasound

which revealed a stable epididymal cyst (Id., p. 156). On April 10, 2017, Dr. Ritz denied Dr.

Siddiqui’s referral for a urology consult (Id., p. 103). Plaintiff’s proposed alternative treatment

plan consisted of long-acting NSAIDs (non-steroidal anti-inflammatory medication), monitoring

on site, and a recommendation for supportive underwear (Id.). On May 4, 2017, Dr. Siddiqui

appealed the denial, noting that Plaintiff received “no relief from NSAIDs” (Id., p. 48). Dr. Ritz

denied the appeal (Id., p. 106). The written notice of the denial stated, “Dr. Ritz would like

[Plaintiff] to continue wearing supportive underwear (no boxers), continue taking long-acting

NSAID and be monitored on-site” (Id., p. 107).

        Plaintiff submitted a grievance at Menard on May 19, 2017 that stated he suffered from an

unbearably painful cyst on his scrotum (Doc. 117-1, p. 8).          Plaintiff described the pain as

“unbearable” and it felt like “somebody squeezing my scrotum” (Id., p. 8-9). The grievance

officer denied the grievance as “moot,” noting that she was advised by the “HCU” (health care

unit) that Dr. Siddiqui intended to re-submit Plaintiff’s referral for a urology consult to collegial

review on July 20, 2017 (Id., p. 7).

        On July 20, 2017, Dr. Siddiqui again presented Plaintiff’s request for a urology consult to

collegial review and Dr. Ritz once again denied it (Doc. 115-1, p. 110). Plaintiff received an

alternative treatment plan to “continue on-site conservative measures” (Id., p. 109, 110). Plaintiff

did not seek or receive treatment for his cyst from July 2017 until September 2018. On September
                                            Page 3 of 11
Case 3:18-cv-01895-RJD Document 137 Filed 05/04/21 Page 4 of 11 Page ID #2226




2, 2018, Plaintiff reported to the health care unit for testicular pain (Id., p. 79). Plaintiff was

referred to collegial for a repeat ultrasound, which was approved (Id., p. 80). On September 18,

2018, an ultrasound revealed the cyst was unchanged (Id., p. 113).

       Plaintiff filed this lawsuit on October 10, 2018. He also filed a motion for preliminary

injunction, which the Court granted in part and denied in part, ordering Defendants to refer Plaintiff

to a urologist (Doc. 44). Plaintiff saw Dr. Zackary Smith on April 30, 2019. Dr. Smith made the

following note:

               I had a long conversation with the patient regarding his situation. I
               explained that cyst removal will likely improve his pain, however, it is
               always possible that it does not improve his pain. He would have to accept
               this risk if he desired treatment. I would recommend surgical excision as
               opposed to percutaneous drainage as this would give him more durable
               response. Risks benefits, and rationale behind this approach were
               reviewed. He strongly desires treatment so we will schedule him for right
               epididymal cyst excision in the near future (Doc. 117-2, p. 38).

Plaintiff underwent surgery, and no longer has testicular pain (Doc. 117-3, p. 34).

                              Summary Judgment Standard

       Summary judgment is appropriate only if the moving party can demonstrate “that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” FED. R. CIV. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322(1986); see also Ruffin-

Thompkins v. Experian Information Solutions, Inc., 422 F.3d 603, 607 (7th Cir. 2005). The

moving party bears the initial burden of demonstrating the lack of any genuine issue of material

fact. Celotex, 477 U.S. at 323. Once a properly supported motion for summary judgment is

made, the adverse party “must set forth specific facts showing there is a genuine issue for trial.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). A genuine issue of material fact exists

when “the evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

                                           Page 4 of 11
Case 3:18-cv-01895-RJD Document 137 Filed 05/04/21 Page 5 of 11 Page ID #2227




Estate of Simpson v. Gorbett, 863 F.3d 740, 745 (7th Cir. 2017) (quoting Anderson, 477 U.S. at

248). In assessing a summary judgment motion, the district court views the facts in the light most

favorable to, and draws all reasonable inferences in favor of, the nonmoving party. Apex Digital,

Inc. v. Sears, Roebuck & Co., 735 F.3d 962, 965 (7th Cir. 2013) (citation omitted).

                                                 Discussion

       Plaintiff alleges that Dr. Ritz and Wexford violated his Eighth Amendment right to be free

from cruel and unusual punishment. The Supreme Court recognizes that “deliberate indifference

to serious medical needs of prisoners” violates the Eighth Amendment. Estelle v. Gamble, 429

U.S. 97, 104 (1976). To prevail in his claim against Dr. Ritz, Plaintiff must establish first that his

testicular pain was “objectively, sufficiently serious” and second, that Dr. Ritz “acted with a

sufficiently culpable state of mind.” Greeno v. Daley, 414 F.3d 645, 652-53 (7th Cir. 2005)

(citations and quotation marks omitted). For Wexford to be liable, Plaintiff must demonstrate that

a Wexford policy caused the deprivation of his Eighth Amendment right. Shields v. Illinois Dept.

of Corrections, 746 F.3d 782, 789 (7th Cir. 2014); see also Monell v. Dept. of Social Services of

City of New York, 436 U.S. 658 (1978).

       A medical condition is objectively serious if, inter alia, it causes “chronic and substantial

pain,” or if it “significantly affects an individual’s daily activities.” Hayes v. Snyder, 546 F.3d

516, 522-23 (7th Cir. 2008). In their Motion for Summary Judgment, Defendants do not address

whether Plaintiff’s testicular cyst and pain were objectively serious. Instead, they argue that no

factfinder could conclude Dr. Ritz acted with a sufficiently culpable state of mind. Defendants

further argue that Plaintiff failed to provide evidence of a policy that caused the deprivation of his

Eighth Amendment rights to support his claim against Wexford.


                                           Page 5 of 11
Case 3:18-cv-01895-RJD Document 137 Filed 05/04/21 Page 6 of 11 Page ID #2228




Dr. Ritz

       The Court is not persuaded by Defendant’s argument that no reasonable factfinder

could conclude Dr. Ritz was deliberately indifferent to Plaintiff’s testicular pain.

Persisting in an ineffective course of treatment may constitute deliberate indifference.

Greeno, 414 F.3d at 655; see also Johnson v. Doughty, 433 F.3d 1001, 1013 (7th Cir. 2006)

(stating that “medical personnel cannot simply resort to an easier course of treatment that

they know is ineffective”). As the undersigned noted in the Report & Recommendation on

Plaintiff’s Motion for Preliminary Injunction, Plaintiff’s medical records support a

reasonable inference that Dr. Ritz persisted with recommendations for conservative,

ineffective treatment for Plaintiff’s testicular pain (e.g., NSAIDs).

       Defendants argue that Plaintiff’s medical records indicate that Plaintiff did not take

the long-acting NSAIDs recommended by Dr. Ritz and therefore the efficacy of the

conservative treatment could not be determined, even though Dr. Siddiqui noted that

NSAIDs provided Plaintiff no relief. Defendants cite Plaintiff’s medical records for their

argument that “it does not appear” Plaintiff took the NSAIDs, but the Court cannot

determine conclusively from the cited records whether Plaintiff took the NSAIDs.

Defendants did not include this issue in their Statement of Material Facts, and it is clear to

the Court that the efficacy of the NSAIDs is in dispute.

       Two doctors and one nurse practitioner requested a urology consult for Plaintiff.

Every time such a referral was suggested to Dr. Ritz, he denied it.               The Court

acknowledges that simply because medical professionals disagree on the appropriate

treatment for an inmate’s medical condition does not mean that one of the professionals is

acting with deliberate indifference. Garvin v. Armstrong, 236 F.3d 896, 898 (7th Cir.
                                        Page 6 of 11
Case 3:18-cv-01895-RJD Document 137 Filed 05/04/21 Page 7 of 11 Page ID #2229




2001) (citing Estate of Cole by Pardue v. Fromm, 94 F.3d 254 (7th Cir. 1996). Here,

however, Plaintiff reported that his testicular pain and discomfort persisted despite Dr.

Ritz’s alternative treatment plan. The medical professionals who examined Plaintiff

persisted with their efforts to refer him to a urologist. Dr. Ritz persisted in his refusal to

approve the urology consult. Summary judgment in favor of Dr. Ritz is not warranted.

Wexford

        To prevail in his §1983 claim against Wexford, Plaintiff must establish that his

Eighth Amendment right to be free from cruel and unusual punishment was violated by 1)

Wexford’s express policy; 2) Wexford’s “widespread and persistent practice that amounted

to a custom approaching the force of law”; or 3) a Wexford “official with final

policymaking authority.” Howell v. Wexford Health Sources, Inc., 987 F.3d 647, 653 (7th

Cir. 2021) (citing Monell, 436 U.S. at 690-91; Glisson v. Indiana Dep’t of Corrections,

849 F.3d 372, 379 (7th Cir. 2017) (en banc). Defendants contend in their Motion for

Summary Judgment that no evidence suggests Plaintiff’s Eighth Amendment right was

violated, and therefore Wexford is entitled to summary judgment. As explained above,

this argument fails-a factfinder could determine Dr. Ritz was deliberately indifferent to

Plaintiff’s testicular pain.

        Defendants then argue that no evidence suggests that when Dr. Ritz denied the

referrals for Plaintiff to see a urologist, he was acting pursuant to an express Wexford

policy or a widespread and persistent practice. Plaintiff points the Court to a provision in

the contract between Wexford and the Illinois Department of Corrections (“IDOC”) that

states Wexford shall “aggressively manage all offsite services for appropriate utilization

and cost effectiveness” (Doc. 115-5, p. 83, 89-90). Dr. Ritz testified that “aggressive” is
                                          Page 7 of 11
Case 3:18-cv-01895-RJD Document 137 Filed 05/04/21 Page 8 of 11 Page ID #2230




a subjective term and his decisions denying Plaintiff’s referrals for a urology consult were

based on the information he learned from the medical records and his “20-plus years of

primary medical care experience.” (Id., p. 90). Comparing Dr. Ritz’s testimony to the

medical records that demonstrate Plaintiff’s complaints of unalleviated pain and

recommendations for a urology consult by Plaintiff’s treating physicians, a reasonable jury

could infer that Dr. Ritz reviewed Plaintiff’s medical records, considered those records in

light of his medical experience, and still “aggressively” managed offsite services by

denying Plaintiff a urology consult in violation of the Eighth Amendment.

       Defendants then argue that the provision that states Wexford will “aggressively

manage all offsite services for appropriate utilization and for cost effectiveness” is not an

express Wexford policy, but rather a contractual obligation. This argument is nonsensical.

Certainly Wexford agreed to “aggressively manage all offsite services… for cost

effectiveness” since this provision is found in a contract and a contract, by definition,

contains provisions that were agreed upon by the parties. See, e.g., Natl. Production

Workers Union Ins. Trust v. Cigna Corp., 665 F.3d 897, 901 (7th Cir. 2011) (explaining

that an enforceable contract does not exist without mutual assent).

       The “aggressive” management provision does not, by itself, violate the Eighth

Amendment because (as Dr. Ritz testified), it is unclear from the record what Wexford is

supposed to do to “aggressively” manage costs related to offsite services. For example,

are Wexford staff members who intentionally look for specialists with offices close to the

prisons (to reduce prisoner transportation expenses) “aggressively” managing the cost of

providing offsite services to inmates? The policy (and the record) are unclear. Because

the policy is not, on its face, unconstitutional, Plaintiff must produce evidence to allow a
                                            Page 8 of 11
Case 3:18-cv-01895-RJD Document 137 Filed 05/04/21 Page 9 of 11 Page ID #2231




reasonable jury to find that the policy “is used in a widespread or systemic way to violate

constitutional rights.” Howell, 987 F.3d at 659.

       Plaintiff contends that his own medical history is sufficient for a jury to infer that

“Wexford had a widespread practice of denying patients constitutionally adequate care

until they sue successfully to get it.” Plaintiff correctly notes that there are no “bright-

line” rules “regarding the quality, quantity, or frequency of conduct needed to prove a

widespread custom or practice.” Howell, 987 F.3d at 654 (quoting Thomas v. Cook Cty

Sheriff’s Dept., 604 F.3d 293, 303 (7th Cir. 2010)). Plaintiff must provide evidence from

which a jury could reasonably infer that “a series of violations” occurred, not “isolated acts

of misconduct.” Id. (internal citations omitted).

       Here, two physicians and one nurse practitioner presented Plaintiff’s testicular pain

to Dr. Ritz a total of six times (including twice on appeal) over the course of nine months,

and each time Dr. Ritz denied Plaintiff a urology consult. It was not until Plaintiff filed

this suit and a motion for preliminary injunction that he was able to see a urologist. These

facts make this case distinguishable from other Seventh Circuit case law in which the

plaintiff’s own experiences did not provide sufficient evidence of a pattern or series of

violations.

        For example, in Howell, the “policy” at issue was simply the process of collegial

review. Id. at 659. Plaintiff Howell tore his anterior cruciate ligament (“ACL”) and

lateral meniscus cartilage playing basketball at Menard. Id. at 651. After approval in

collegial review, Howell was examined and treated by an offsite orthopedic surgeon who

ultimately performed surgery to repair Howell’s meniscal tear but recommended against

surgery to repair the ACL “until it became absolutely necessary.” Id. at 651. Over the
                                         Page 9 of 11
Case 3:18-cv-01895-RJD Document 137 Filed 05/04/21 Page 10 of 11 Page ID #2232




 next twenty months, Howell’s physician at Menard submitted multiple requests to collegial

 review for additional treatment (MRI, additional appointments with outside specialists, and

 ACL repair surgery); some of those requests were denied, some were approved. Id. at

 651-52. Ultimately, Howell’s ACL surgery was approved in collegial review. Id. at 651.

 The Seventh Circuit determined that Howell failed to present evidence that a Wexford

 policy caused an unconstitutional delay of his ACL surgery. In its decision, the Seventh

 Circuit found that the offsite orthopedic surgeon’s opinion to delay the surgery was

 “vital[ly] important”, because it established “that decisions about how best to treat

 Howell’s knee were based on medical judgment.” Id. at 660.

        In this case, it is not simply the collegial review process that is at issue. After all,

 Plaintiff was approved for multiple ultrasounds through the collegial review process. The

 issue is whether Dr. Ritz was “aggressively” managing offsite referrals in violation of the

 Eighth Amendment.       Given the recommendations and notes of Plaintiff’s treating

 physicians (e.g., Dr. Siddiqui’s note that NSAIDs were not managing plaintiff’s pain), a

 reasonable jury could infer that when Dr. Ritz denied Plaintiff a urology consultation six

 times, he was not making a sound medical decision but instead was “aggressively”

 managing offsite referrals according to a provision in Wexford’s contract with IDOC in

 violation of the Eighth Amendment.

        In another recent Seventh Circuit opinion, the plaintiff inmate alleged that over a

 19-month period, his prescription for a medication needed to treat Parkinson’s disease

 lapsed three times. Hildreth v. Butler, 960 F.3d 420, 423 (7th Cir. 2020). Three instances

 over a 19-month period were insufficient to establish a widespread practice or custom,

 when all three instances occurred to only one inmate. Id. at 427. This Court recognizes
                                          Page 10 of 11
Case 3:18-cv-01895-RJD Document 137 Filed 05/04/21 Page 11 of 11 Page ID #2233




 that six instances in nine months is not substantially more than three instances in 19

 months, and Plaintiff presented no evidence regarding the denial of treatment to other

 inmates. Significant to this case, however, is the presence of an express policy (to

 “aggressive[ly] manage offsite referrals for utilization management and cost

 effectiveness”) viewed in light of specific decisions made by Dr. Ritz to deny offsite

 treatment for Plaintiff’s testicular pain. This case lacks the randomness of the incidents

 in Hildreth.    Consequently, whether Wexford’s policy violated Plaintiff’s Eighth

 Amendment right is a question for the jury.

                                         CONCLUSION

        Defendants’ Motion for Summary Judgment (Doc. 114) is DENIED.

 IT IS SO ORDERED.

 DATED: May 4, 2021


                                                     s/ Reona J. Daly
                                                     Hon. Reona J. Daly
                                                     United States Magistrate Judge




                                          Page 11 of 11
